 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is voluntarily
entered into on this 22nd day of June, 2012 by and between Mario Sforza
(“Sforza”) and BeesFree, Inc., a Nevada corporation (the “Parent”) and BeesFree
USA, Inc., a Delaware corporation (the “Subsidiary”) (the Parent and the
Subsidiary are sometime collectively referred to herein as the “Company”).

 

WHEREAS, until June 19, 2012 Sforza was employed by the Parent and the
Subsidiary as its President and Chief Executive Officer pursuant to an
Employment Agreement entered into between the Subsidiary and Sforza, dated as of
October 9, 2011, which agreement was subsequently assumed by Parent pursuant to
that certain Agreement of Merger and Plan of Reorganization, dated as of
December 16, 2011, by and among the Parent, the Subsidiary and BeesFree
Acquisition Sub, Inc.; and

 

WHEREAS, until June 19, 2012 Sforza served on the Board of Directors of each of
the Parent and the Subsidiary; and

 

WHEREAS, the Company and Sforza have agreed to conclude their employment
relationship on an amicable basis and have reached an amicable agreement
regarding Sforza’s separation from the Company’s employ, and the parties wish to
enter into this Agreement in order to memorialize their agreement and to further
define the obligations that the parties have to one another.

 

     NOW, THEREFORE, in consideration of the mutual understandings, covenants,
and the release contained herein, and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereby voluntarily
agree as follows:

 

1.           Definitions. Specific terms used in this Agreement have the
following meanings: (a) “Sforza” includes the undersigned, Mario Sforza, and
anyone who has or obtains any legal right or claims through him; (b) “Company”
means BeesFree, Inc. and BeesFree USA, Inc. collectively ; (c) “Released
Parties” means the Company, and, other than Sforza, all of its past and present
officers, directors, employees, trustees, agents, shareholders, related
corporations and entities, affiliates, principals, promoters, insurers, any and
all employee benefit plans (and any fiduciary of such plans) sponsored by the
aforesaid entities, and each of them, and each entity’s subsidiaries, related
entities, predecessors, successors, and assigns, and all other entities,
persons, and firms; (d) “Employment Agreement” means the Employment Agreement
entered into between BeesFree USA, Inc. (f/k/a BeesFree, Inc.) and Sforza, dated
as of October 9, 2011; and (e) the “Effective Date” of this Agreement is the
eighth (8th) calendar day after Sforza signs it, on the condition that he does
not revoke it as described below. Capitalized terms not ascribed definitions
herein shall have the meanings as described and set forth in the agreements
referred to herein.

 

 

 

 

2.           Conclusion of Employment. Regardless of whether Sforza revokes this
Agreement as provided for herein, the parties acknowledge that Sforza’s
employment by the Company and service on its Board of Directors has been
terminated on June 19, 2012 (the “Separation Date”) and Sforza’s employment as
President and Chief Executive Officer (a reporting person and named executive
officer with respect to the Company under the federal securities laws) and any
other positions he held with the Company or any subsidiary of the Company have
been terminated as of the Separation Date. Sforza has resigned from all boards
of directors and other offices of all subsidiaries and affiliates of the Company
and has signed all documents necessary to effect such resignations at such
time(s) as the Company has requested, effective from and after the Separation
Date. Sforza and the Company have waived any and all rights to receive notice of
termination of Sforza’s employment under the Employment Agreement. The parties
agree that the Employment Agreement shall be deemed to be terminated on the
Separation Date, except to the extent specifically provided in this agreement.

 

3.           (a) Release of Sforza’s Claims. Provided that the Company executes
this Separation Agreement, Sforza, individually and on behalf of his estate,
heirs, personal representatives, and assigns hereby releases the Released
Parties from all rights, actions, claims and any and all liability to Sforza,
except as specifically provided in Section 4(a). The claims that Sforza is
releasing are referred to herein as “Sforza’s Claims” and such claims include
all of his rights to any relief of any kind from the Released Parties, including
without limitation, all claims Sforza has now, whether or not Sforza now knows
about the claims, including, but not limited to the following: (a) all claims
relating to Sforza’s employment with the Company, or the termination of that
employment, including, but not limited to, any claims arising under the Fair
Labor Standards Act; Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1866; the Age Discrimination in Employment Act (“ADEA”); the Older Worker
Benefits Protection Act (“OWBPA”); the Employee Retirement Income Security Act;
the Family and Medical Leave Act; the Americans with Disabilities Act; and/or
any other federal, state or local law, including, without limitation, the
Indiana Civil Rights Law; (b) all claims under any principle of common law or
equity, including but not limited to, claims for alleged unpaid compensation,
bonuses, or other monies; commissions; any tort; breach of contract; and any
other allegedly wrongful employment practices; (c) all rights and claims under
any employment agreement between the Company and Sforza, including, without
limitation, the Employment Agreement; (d) for libel, slander, defamation, or
tortuous interference with actual or prospective business or contractual
relations, which are based in whole or in part on any facts, circumstances or
events which are now existing or which occurred on or prior to the date hereof;
and (e) all claims for any type of relief from the Company.

 

   (b)        Release of Company’s Claims. Provided that Sforza executes this
Separation Agreement and does not revoke this Agreement in accordance with the
terms of Section 10 below, the Company shall release Sforza from all rights,
actions, claims and any and all liability to the Company except as specifically
provided in Section 4(b). The claims that the Company is releasing are referred
to herein as “Company’s Claims” and such claims include all of his rights to any
relief of any kind from the Company, including without limitation, all claims
the Company has now and will have, whether or not the Company now knows about
the claims, including, but not limited to the following: (a) all claims relating
to Sforza’s employment with the Company, or the termination of that employment,
including, but not limited to, any claims arising under the Fair Labor Standards
Act; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1866;
the ADEA, the OWBPA; the Employee Retirement Income Security Act; the Family and
Medical Leave Act; the Americans with Disabilities Act; and/or any other
federal, state or local law, as well as non-US laws; (b) all claims under any
principle of common law or equity, including but not limited to, any tort;
breach of contract; and any other allegedly wrongful employment act on the part
of Sforza other than as set forth in Section 4(b); (c) all rights and claims
under any employment agreement between the Company and Sforza, including,
without limitation, the Employment Agreement; (d) for libel, slander,
defamation, or tortuous interference with actual or prospective business or
contractual relations, which are based in whole or in part on any facts,
circumstances or events which are now existing or which occurred on or prior to
the date hereof; and (e) all claims for any type of relief from Sforza.

 

2

 

 

4.           Exclusions From Release.

 

(a) In addition to the foregoing, the parties hereto acknowledge that this
Agreement is not intended to: (a) prevent Sforza from filing a charge or
complaint, including a challenge to the validity of this Agreement, with the
Equal Employment Opportunity Commission; (b) prevent him from participating in
any investigation or proceeding conducted by that agency; or (c) establish a
condition precedent or other barrier to exercising these rights. While Sforza
has the right to participate in an investigation by such agency, he understands
that he is waiving his right to any monetary recovery arising from any
investigation or pursuit of claim on his behalf. Sforza acknowledges that he has
the right to file a charge alleging a violation of the ADEA with any
administrative agency and/or to challenge the validity of the waiver and release
of any claim that he may have under the ADEA without paying any amount to the
Company that was previously paid by it to him.

 

(b) In addition to the foregoing, the parties hereto acknowledge that this
Agreement is not intended to release Sforza from any claim the Company may have
relating to or arising out of any act of fraud, misappropriation of funds,
embezzlement or any other action with regard to the Company that constitutes a
felony under any federal or state statute personally committed, perpetrated or
directed by Sforza during the course of his employment with the Company, in any
event, that would have a material adverse effect on the Company,. For purposes
of this section, an act of fraud, intentional misappropriation of funds,
embezzlement or any other action with regard to the Company that constitutes a
felony under any federal or state statute shall be deemed to have a material
adverse effect on the Company to the extent that (and only to the extent that):
(i) Sforza actually received an improper benefit or profit in money, property,
or services as a result of such act or (ii) such act was the result of Sforza’s
active, intentional and deliberate dishonesty. Lastly, the parties hereto
acknowledge that this Agreement is not intended to release Sforza from any claim
that the Company may have relating to the Sforza Cash Payment Refund Obligation
(as defined in Section 5 below), if applicable within the terms and conditions
of this Agreement.

 

5.           Separation Pay. In consideration of Sforza’s promises set forth in
this Agreement, and assuming he does not revoke this Agreement prior to the
Effective Date, the Company hereby agrees to issue Sforza 40,000 shares of the
Parent’s common stock on or within five (5) business days following the
Effective Date (“Stock Payment”) and Sforza acknowledges receipt of a cash
payment totaling $21,513.32 (the “Cash Payment”, the Cash Payment and Stock
Payment are collectively referred to herein as the “Separation Pay”). The share
certificates constituting the Stock Payment shall contain the following legend.

 

3

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

The Parties acknowledge the Company is providing the Separation Pay as
consideration for Sforza’s promises in this Agreement and in lieu of and in full
satisfaction of all amounts which may otherwise be due and payable under the
Employment Agreement. In the event Sforza elects to revoke this Agreement in
accordance with the terms of Section 10 below, Sforza shall be obligated to
immediately refund the Cash Payment to the Company (the “Sforza Cash Payment
Refund Obligation”).

 

6.           Additional Agreements.

 

(a)          The parties agrees to adhere to their mutual confidentiality
obligations pursuant to the Employment Agreement, the terms of which are
incorporated by reference into this Agreement and which shall remain in full
force and effect. In consideration of the individual and mutual promises, as set
forth in this Agreement, the parties agrees to comply with their obligations as
set forth in this Agreement, and give up, release, and waive all each other’s
Claims against the Released Parties, and each of them, as well as all other
actions, causes of action, claims or demands that they may have against the
Released Parties, and any of them, except as specifically provided in Section
4(a). Sforza acknowledges and agrees that the consideration set forth above
includes all amounts for damages or other amounts owed to him of any kind,
costs, and attorneys’ fees and expenses. The parties also agree that they shall
not bring any lawsuits against any of the Released Parties relating to the
claims that they have given up, released, and waived, nor will they allow any
suits to be brought on their behalf. The consideration described above
constitutes full and fair consideration for the release of each Party’s Claims.
Sforza also acknowledges that he has received all other forms of compensation
and payments, of whatever kind, that may be due to him by the Company, other
than as set forth in Section 4(a). Each party agrees to reimburse the other
party for any cost, loss, or expense, including, but not limited to, reasonable
attorneys’ fees and expenses, awards or judgments, resulting from his/its
failure to perform his/its obligations under this Agreement, plus legal
interest. Sforza hereby relinquishes any and all rights to employment with the
Company after the Separation Date. In exchange for the consideration and
promises contained herein, Sforza agrees not to make any disparaging or negative
statements about any of the Released Parties. The Parties also agree that they
shall not, directly or indirectly, take any action which has the effect of
harming any of the Released Parties or interfering with their respective
relationships (contractual or otherwise) with any entity or person, including,
but not limited to, any employee or customer of the Released Parties, or other
entity with which the Company and Sforza have a business or personal
relationship.

 

4

 

 

(b)         In consideration of Sforza’s promises, as set forth in this
Agreement, the Company agrees to comply with its obligations as set forth in
this Agreement, and gives up, releases, and waives all of the Company’s Claims
against Sforza, as well as all other actions, causes of action, claims or
demands that it may have against Sforza, except as specifically provided in
Section 4(b). The Company also agrees that it shall not bring any lawsuits
against Sforza relating to the claims that it has given up, released, and
waived, nor will it allow any suit to be brought on its behalf. The
consideration described above constitutes full and fair consideration for the
release of the Company’s Claims. The Company acknowledges that it has received
all other forms of compensation and payments, of whatever kind, that may be due
to it by Sforza, other than as set forth in Section 4(b). In exchange for the
consideration and promises contained herein, the Company agrees not to make any
disparaging or negative statements about Sforza. The Company also agrees to
advise the Released Parties not to make any disparaging or negative statements
about Sforza.

 

7.           Return of Company Property. Sforza agrees that he shall return to
the Company all of its property that was in his possession or control prior to
the Separation Date. This includes, but is not limited to, all legal and other
records, strategic planning and all other documents, computer software and
hardware, if any, notes, memoranda, records, and all copies thereof with the
exception of all items granted to Sforza as benefits in his employment agreement
with the Company.

 

8.           Confidentiality. The parties understand that, as a material and
essential condition of this Agreement, the fact of and terms and conditions of
this Agreement are to remain strictly confidential, and shall not be disclosed
to any person, with the exception of spouses, attorneys, or as required by law
(including SEC filings) or lawfully-issued subpoena. This Section in no way
limits each party’s’ confidentiality obligations under the employment agreement.

 

9.           Violation of Agreement and Severability.

 

(a)          Sforza agrees that if he violates this Agreement by suing the
Released Parties (or any of them) for any of Sforza’s Claims (other than under
the ADEA or the OWBPA), or if he violates it in any other respect, he will pay
all costs and expenses of defending the action or lawsuit incurred by the
Released Parties, including but not limited to, reasonable attorneys’ fees and
expenses, costs, disbursements, awards, and judgments. In addition, if Sforza
violates this Agreement by suing the Released Parties (or any of them) for any
of Sforza’s Claims (other than under the ADEA or the OWBPA), Sforza shall be in
breach of this Agreement.

 

(b)          The Company agrees that if it violates this Agreement by suing
Sforza for any of the Company’s Claims (other than under any of the matters set
forth in Section 4(b)), or if it violates it in any other respect, it will pay
all costs and expenses of defending the action or lawsuit incurred by Sforza,
including but not limited to, reasonable attorneys’ fees and expenses, costs,
disbursements, awards, and judgments. In addition, if the Company violates this
Agreement by suing Sforza for any of the Company’s Claims (other than under any
of the matters set forth in Section 4(b), the Company shall be in breach of this
Agreement.

 

5

 

 

10.         Period to Consider Agreement and Period to Revoke. Sforza
understands that, as required by the ADEA and OWBPA, he has been given twenty
one (21) calendar days from the day that he received this Agreement, not
counting the day upon which he received it, to consider whether he wishes to
sign this Agreement. If Sforza signs this Agreement before the end of the twenty
one (21) calendar day period, it will be his personal and voluntary decision to
do so. Sforza also understands that if he fails to deliver this Agreement to
David W. Todhunter at the Company within said period of time, it shall be deemed
to be withdrawn by the Company. As stated above, the parties also acknowledge
and agree that this Agreement shall not be effective or enforceable until the
eighth calendar day after Sforza signs this Agreement. As required by the ADEA
and the OWBPA, Sforza also understands that he may revoke this Agreement at any
time within seven (7) calendar days after he signs it, not counting the day upon
which he signs it. To accept the terms of this Agreement, Sforza must deliver
the Agreement, after it has been signed and dated by him, to Mr. Todhunter, by
hand or by mail, and it must be received by Mr. Todhunter within the twenty one
(21) calendar day period that Sforza has to consider this Agreement. To revoke
his acceptance, Sforza must deliver a written, signed statement that he revokes
his acceptance to Mr. Todhunter by hand or by mail and any such notice of
revocation must be received by Mr. Todhunter within seven (7) calendar days
after Sforza signs the Agreement. If Sforza chooses to deliver his acceptance or
any revocation notice by mail, it must be: (a) postmarked and received by
Mr. Todhunter within the applicable period stated above; (b) properly addressed
to Mr. Todhunter; and (c) sent by certified mail, return receipt requested.

 

11.         Sforza’s Representations. Sforza has read this Agreement carefully
and he understands all of its terms. Sforza also understands that, in signing
this Agreement, he may be giving up possible future administrative and/or legal
claims. Sforza’s decision to sign this Agreement was voluntary and in agreeing
to sign this Agreement, he has not relied on any statements or explanations made
by the Company, or anyone on behalf of the Company, except as specifically set
forth in this Agreement. The release by Sforza contained herein is made
voluntarily.

 

12.         Additional Understandings. The parties understand and agree that
this Agreement is entered into and executed solely for the purpose of
terminating the parties’ employment relationship (including Mr. Sforza’s
membership on the boards of directors of the Parent and the Subsidiary) on an
amicable and certain basis. Sforza acknowledges and understands that by offering
and/or executing this Agreement, the Company does not admit, and indeed
expressly denies, that Company, its employees, managers, agents, directors and
officers have done anything improper or violated any law. Sforza further
acknowledges that he is not aware of any violation of law or improper conduct by
the Company, its subsidiaries, employees, managers, agents, directors or
officers. The signing of this Agreement is not an admission of liability or
wrongdoing by Company, its subsidiaries, affiliates, employees, managers,
agents, directors or officers. Additionally, Sforza acknowledges that it is up
to him whether he consults an attorney prior to signing this Agreement. As
required by the ADEA and the OWBPA, the Company has advised Sforza that he
should consult with an attorney prior to signing this Agreement, and Sforza has
had an adequate opportunity to do so. Sforza’s decision to sign this Agreement
was voluntary and made after being given said opportunity.

 

6

 

 

13.         Cooperation. Sforza agrees to cooperate with the Company and its
attorneys in connection with any claim, investigation, action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, involving
the Company (including any of its subsidiaries and affiliates) before or
involving a court, administrative agency, governmental organization, or other
entity, including, but not limited to, by making himself available to testify on
behalf of the Company in any such claim, investigation, action, suit or
proceeding and to assist the Company in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Company or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company.  Sforza agrees to enter into
letter agreements with the Company regarding his cooperation in specific claims,
investigations, actions, suits or proceedings at the Company’s request. In
consideration of Sforza providing his cooperation with the Company as per the
terms and conditions herein specified, the Company shall pay Sforza all the
travel expenses as required for his support. Such expenses shall be paid in full
not later than 5 working business days from the presentation by Sforza of an
expense report and submission of proper receipts.

 

14.         Complete Integration. The terms contained in this Agreement and any
letter agreements entered into pursuant to Section 13 of this Agreement are the
only terms agreed upon by Sforza and the Company. Notwithstanding any other
statements, all benefits which Sforza had as a result of his employment, and
which are not expressly listed in this Agreement, terminate in accordance with
the Company’s benefit contracts, if any, but in no case later than the end of
the revocation period referred to in Section 10 of this Agreement. It is the
express intent of the parties that this Agreement fully integrates and expressly
replaces any other terms (other than the confidentiality provisions of the
Employment Agreement, which are incorporated herein and remain in full force and
effect, and any letter agreements entered into in connection with Section 13 of
this Agreement), conditions, conversations, discussions, or any other issues
which were discussed regarding Sforza’s employment at the Company, or for any
and all reasons based on conduct which has occurred through the date of
executing this Agreement. With the exception of the confidentiality provisions
of the Employment Agreement (which are incorporated herein and remain in full
force and effect), and any letter agreements entered into pursuant to Section 13
of this Agreement, any other conversations, promises or conditions which do not
appear in this document are waived or rejected by agreement of Sforza and the
Company.

 

15.         Interpretation. This Agreement shall be deemed to have been drafted
jointly by the parties and in the event of an ambiguity in this Agreement, the
same shall not be construed against any party.

 

16.         Miscellaneous. This Agreement shall inure to the benefit of, may be
enforced by, and shall be binding on the parties and their heirs, executors,
administrators, personal representatives, assigns and successors in interest.
This Agreement may not be assigned by the Company or Sforza. In the event of any
dispute about this Agreement, the laws of the State of New York shall govern the
validity, performance, enforcement, and all other aspects of this Agreement
without regard to choice of law principles and any action brought hereunder
shall be brought exclusively in the courts of the State of New York, located in
the County of New York.  Each party hereto irrevocably waives any objection on
the grounds of venue, forum non conveniens or any similar grounds and
irrevocably consents to service of process by mail or in any manner permitted by
applicable law and consents to the jurisdiction of said courts.  Each of the
parties hereto hereby waives all right to trial by jury in any action,
proceeding or counterclaim arising out of the transactions contemplated by this
Agreement. This Agreement may be executed in counterparts, including facsimile,
pdf, or photocopy counterparts, each of which shall be deemed an original but
all of which taken together shall constitute one and the same Agreement. This
Agreement may not be modified, altered, amended or waived in any manner except
by written instrument duly executed by the Company’s Chief Financial Officer and
by Sforza.

 

7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date(s)
set forth below.

 

  /s/ Mario Sforza   Mario Sforza       Date:   June 22, 2012       BeesFree,
Inc., on behalf of itself and the other
persons and entities released herein:          By: /s/ David W. Todhunter    
David W. Todhunter     Chief Financial Officer         Date: June 22, 2012

 

          BeesFree USA, Inc., on behalf of itself and the
other persons and entities released herein:          By: /s/ David W. Todhunter
    David W. Todhunter     Chief Financial Officer         Date: June 22, 2012

 



8

